Citation Nr: 1703229	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-18 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, including anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

 The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel



 

INTRODUCTION

The Veteran served on active duty from February 1976 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This matter was reopened and remanded by the Board in a November 2013 decision and was again remanded by the Board in a July 2014 decision.  After the issuance of a January 2015 supplemental statement of the case, the claim was remitted to the Board for appellate review.

This appeal is remanded to the RO or the Appeals Management Office (AMO).


REMAND

Pursuant to the Veteran's above-captioned claim, it was determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  However, during the pendency of this appeal, regulations regarding PTSD diagnoses were amended.  VA regulations currently require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  The amended provisions apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  In July 2014, the Board remanded the Veteran's claim to the RO/AMO for further development.  Jurisdiction over the appeal returned to the Board following the issuance of the January 2015 supplemental statement of the case and, thus, the Veteran's claim was pending before the RO/AMO after August 4, 2014.  Consequently, the provisions of the DSM-V are for application to the Veteran's claim.

Additionally, in the July 2014 remand, the Board requested the February 2014 VA examiner (or an appropriate substitute) to review any documentation received from the Social Security Administration (SSA) and to render a supplemental opinion.  After receiving the documentation from SSA, the RO/AMO obtained the requested opinion from a VA examiner in August 2014.  However, despite the presence of several, relevant evaluations pertaining to the Veteran's psychiatric status among the documents received from SSA, the August 2014 VA examiner limited the supplemental review to only one of those opinions (a July 2010 evaluation administered by Emanuel Schnepp, Ph.D.).  The Board finds that the examiner's failure to consider and discuss all of the evidence received from SSA renders the August 2014 opinion inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Based on the above, the Board finds that a remand is warranted in order to provide the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disabilities that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must identify all current psychiatric disabilities, including PTSD, using the DSM-V diagnostic criteria.  The RO/AMO must specify for the examiner the stressor or stressors that it has determined are established by the record.

For each acquired psychiatric disorder present during the period of the claim, other than PTSD, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability originated during service or is otherwise related to the Veteran's active service.  In so doing, the examiner must specifically consider and discuss the Veteran's assertions as to in-service events.

If a diagnosis of PTSD is deemed appropriate using the DSM-V, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and any of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

 2.  The RO/AMO should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

3.  Then, the RO/AMO should re-adjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate action.

 By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

